Case 1:20-cv-02985-PAE Document 19 Filed 09/15/20 Page 1 of 4
Case 1:20-cv-02985-PAE Document 18 Filed 09/02/20 Page 1 of 3

Bryan T. Schwartz

Manhattan Office

os os 1 7 = ~~ ff ry
GALLO VITUCCI KLAF
WI PAL LY OV mer wr PON iX\

LP

bschwartz@gvlaw.com

646.998.1962
September 2, 2020

VIA ELECTRONIC CASE FILING
Hon Paul A. Engelmayer

United States District Court

Southern District of New York

40 Foley Square, Room 2201

New York, NY 10007

Re: Palacios v. D&A Contacting and Luc Vu
D/Loss: 12/29/16
Docket No.: 1:20-cv-02985
Our File No.: ACE-2019-1

Dear Hon. Engelmayer:

We represent the defendants D&A Contacting (“D&A”) and Luc Vu in this action and
request the Court’s intervention in a discovery related issue - specifically complete responses to
Defendants’ First Request for Interrogatories and Defendants’ First and Second Requests to
Produce as they relate to damages being claimed by the Estate — as a means to comply with the
October 12, 2020 fact discovery deadline.

In accordance with Your Honor’s Individual Part Rules, the parties conferred by phone
on July 31, 2020 at which time, Mr. Ayoub agreed to provide the outstanding discovery without
limitation. Since that date, despite Mr. Ayoub’s repeated promises to provide the outstanding
discovery, I have neither received the discovery nor responses to my good faith emails dated
August 4, August 25 and August 31, 2020.

This is a wrongful death actions that stems from a motor vehicle case. Damages are not
only material and relevant to defense of this action, but crucial to our ability to conduct
depositions and other discovery mechanisms and, more importantly, to achieving meaningful
settlement discussions and ultimately resolving this case.

The following items are outstanding:

Interrogatories

o Interrogatory: State the dollar amount that Plaintiff Yolanda Nieves claims in
pecuniary damages.

Manhattan 90 Groeel Street, 12Un Floor, Mew York, MY 10004 © New Jersey 1 Unversity Plaza, Suite 206, Hackensack, M1 O70)

   
 

Westchester One Brida. Strout, Suite 140, Inington, NY 10534 ¢ Long Island 100 Crossways Park West, Suite 305, Wy

MAILING ADDRESS: 90 BROAD STREET, 12TH FLOOR, NEW YORK, NY 10004 © 242.683.7100

foodbury, MY T1797
Case 1:20-cv-02985-PAE Document 19 Filed 09/15/20 Page 2 of 4
Case 1:20-cv-02985-PAE Document18 Filed 09/02/20 Page 2 of 3

Response: Such damages are being determined and will be provided under
separate cover.

Interrogatory: Provide a detailed method and/or explanation of calculation of
pecuniary damages listed in response to number 3 above (regarding pecuniary
damages being sought).

Response: Please see Response to Interrogatory No. 4 (Such damages are being
determined and will be provided under separate cover).

Interrogatory: State whether Decedent held any other employment besides that
with House of Glory Wrestling in 2017, 2018 and 2019.

Response: A search for any such employment is being conducted and will be
provided under separate cover,

Interrogatory: Provide a computation of Decedent’s gross earnings/wages related
to his employment for the House of Glory Wrestling and any other employer
identified in response #5 including but not limited to his base salary, holiday pay,
longevity pay, and overtime pay and any medical or fringe benefits for the years
2015-2019

Response: Please see Response to Interrogatory No. 4 (Such damages are being
determined and will be provided under separate cover).

Interrogatory: If Decedent provided financial or monetary support/assistance to
Plaintiff Yolanda Nieves in 2017, 2018 or 2019, provide a calculation thereof, the
method thereof (i.e., Venmo, bank transfer, paying specific bills), the frequency
thereof and the amount(s).

Response: Please see Response to Interrogatory No. 4 (Such damages are being
determined and will be provided under separate cover).

First and Second Notices to Produce

Provide copies of any medical lien information.

Response: At this time, Plaintiff is not in possession of any medical lien
information.

Copies of plaintiff-decedent’s W-2 statements for the years 2015- 2019.

Response: Plaintiff will respond to this demand for W-2 statements under separate
cover,

 
Case 1:20-cv-02985-PAE Document 19 Filed 09/15/20 Page 3 of 4
Case 1:20-cv-02985-PAE Document18 Filed 09/02/20 Page 3 of 3

An authorization for plaintiff-decedent’s local, state, and federal tax filings for the
years 2015-2019,

Response: Plaintiff will respond to this demand for W-2 statements under separate
cover.

Provide proof of any proof establishing any support provided by plaintiff
decedent to the plaintiff administratrix or any other persons.

Response: Plaintiff will respond to this demand seeking proof of support under
separate cover.

Provide copies of all documents in support of the damages claims made by
Plaintiff Yolanda Nieves.

Response: Non-privileged documents responsive to this demand are annexed
hereto and were also annexed to Plaintiffs’ RULE 26(A)(1) DISCLOSURE (none

were attached).

Provide to support any claims that Decedent provided financial or monetary
support/assistance to Yolanda Nieves.

Response: Non-privileged documents responsive to this demand are annexed
hereto and were also annexed to Plaintiffs’ RULE 26(A)(1) DISCLOSURE (none

were attached).

Since depositions of the parties are due to be completed by October 12, 2020, we request

the Court’s involvement in resolving this issue so we can timely complete discovery and comply
with the Court’s Scheduling Order.

Ce:

Very truly yours,

Bryan T. Schwartz (BS-3033) of
GALLO VITUCCI KLAR, LLP

VIA EMAIL
Chad P. Ayoub, Esq. cayoub@alanripka.com
Counsel for the plaintiffs
Case 1:20-cv-02985-PAE Document 19 Filed 09/15/20 Page 4 of 4

Having received no response from plaintiff, the Court orders
plaintiff to timely produce the requested responses and
documents.

SO ORDERED.

Puck A. Cy

PAUL A. ENGELMAYER (/
United States District Judge

September 15, 2020
